Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed on September 23rd, 2021, in which Claims 1, 8, 16, 22, and 23 are amended.  No claims have been cancelled nor added.  The amendments have been entered.  Claims 1, 2, 4-9, 11-17, and 20-23 are pending.    
Claim Rejections - 35 USC § 101
35 U. S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11-17, 19, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a non-transitory computer-readable storage medium, thus an article of manufacture, one of the four statutory categories of patentable subject matter.  However, Claim 1 further recites the limitations identifying a partially-full first matrix of values …, a partially-full second matrix of values …, and a partially full third matrix of values; employing a machine learning collective matrix factorization framework on the partially-full first, second, and third matrices to forecast the missing values and employing a convex optimization framework on the full, first, second, and third matrices to forecast an optimum subset of the workers to perform the task and to forecast an optimum amount of time that each of the optimum subset of workers should devote to the task.  These limitations recite a “mathematical process”, one of the three groupings of abstract ideas.  The identifying multiple workers, tools, and taxonomy parameters, identifying a task that includes a tool requirement and a time constraint and identifying a time availability for each of the workers, each of which is a limitation which falls within the “mental process” grouping of abstract ideas – that is, each can be performed in the human mind, or by a human with pencil and paper.  Thus, Claim 1 recites an abstract idea.
The abstract idea of Claim 1 is not integrated into a practical application, because the only other additional elements recited in Claim 1 are a) non-transitory computer readable storage media including computer-executable instructions to cause a system to perform operations and b) the limitations specifying that the matrices have values representing relationships between the tools, worker, and taxonomy parameters and specifying that the taxonomy parameters include a list of parameters and that that parameter parametrize the tool requirement, and specifying that the tool requirement specify a computer language.  Instructions to apply the abstract idea on generic computer components (i.e. the computer readable storage medium) do not represent a practical application of the abstract idea (as per MPEP 2106.04(d)).  Further, generally linking the abstract idea to the intended use of analyzing values in a matrix representing relationships between the tools, workers, and some particular taxonomy parameters and tool requirements is a field-of-use limitation, and “generally linking the use of a judicial exception to particular technological environment or field of use,” (MPEP 2106.04(d)) cannot integrate the judicial exception into a practical application.  Therefore, Claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself.  Generally linking the abstract idea to a field of use (i.e. specifying the intended use of the values in the matrices) does not provide an inventive 
Claims 2, 4, and 21 dependent upon Claim 1, only include additional elements which are additional field-of-use limitations (Claim 2: the tools are software development tools; Claim 4: values in the matrices are between 0 and 1; Claims 21 and 22: the taxonomy parameter for a tool serves as a common baseline and represents … a level of complexity of learning the tool, etc.).  As per MPEP 2106.04(d) (pg. 55, 2nd-3rd columns) “generally linking the use of a judicial exception to particular technological environment or field of use”) cannot integrate the judicial exception into a practical application and the claims remain directed to an abstract idea.  Further, generally linking the abstract idea to a field of use (i.e. specifying the intended use of the values in the matrices) does not provide an inventive concept (MPEP 2106.05(h)).  The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claims 5 and 6, dependent upon Claim 1, only include additional limitations which remain part of the mathematical optimization process (Claim 5: employing of the convex optimization framework … is further based on a quality of work constraint that includes a total time to complete a task; Claim 6: employing of the convex optimization framework … is further based on a worker collaborating constraint that includes having two of the workers who are compatible include in the optimum subset or that includes having two of the workers who are not compatible not both included in the optimum subset of workers).  
Claim 7, dependent upon Claim 1, only includes the additional element of granting access to hardware and/or software resources associated with the task to each of the optimum subset of workers.  This additional element does not integrate the abstract idea into a practical application because it does not represent an improvement in a technological field, nor does it apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Further, the additional element does not provide an inventive concept nor significantly more than the abstract idea itself, because the additional element of granting access to hardware and/or software resources to a specific group of workers is routine, conventional, and well-understood in the art (Braksator, US PG Pub 2017/0093872, teaches, [0004-0006], “Identity and Access Management Governance is a set of processes and policies for organizations to manage risks and maintain compliance … by administering, securing, and monitoring identities and their access to applications, information, and systems … This type of program often assists an organization’s compliance … Provisioning is the process that IAM systems use to grant users access to the digital resources within the enterprise for which a given user is entitled, often due to … a group of users to which the user belongs.  Many identity and account management systems have built-in capabilities to automatically provision accounts on managed targets”).  As the additional element does not integrate the abstract idea into a practical application, nor does it represent significantly more than the abstract idea itself, Claim 7 remains patent subject-matter ineligible.
8, 9, 11-14, and 22 recite the method for forecasting worker aptitude that the “operations” of the non-transitory computer-readable storage medium cause a system to perform, and thus are rejected as patent-subject matter ineligible for reasons set forth in the rejections of Claims 1, 2, 4-7, and 21, respectively.
Claim 15, dependent upon Claim 8, recites an additional mathematical process, thus an additional limitation of the abstract idea recited in Claim 8 – wherein the machine learning collective matrix factorization employs sparse group embedding.  As these limitations are still part of the abstract idea, there are no additional elements recited in Claim 15, thus no practical application of the abstract idea is recited and no additional elements which could be significantly more than the abstract idea are recited.  The claim thus remains subject-matter ineligible.
Claim 16 recites a computer-implemented method, thus a process, one of the four statutory categories of patentable subject matter.  However, Claim 16 further recites the limitations identifying a partially-full first matrix of values …, a partially-full second matrix of values …, and a partially full third matrix of values; and  employing a machine learning collective matrix factorization framework on the partially-full first, second, and third matrices to forecast the missing values.  These limitations recite a “mathematical process”, one of the three groupings of abstract ideas.  The claim additionally recites the limitations  of identifying multiple workers, tools, and taxonomy parameters,  identifying a task that includes a tool requirement and a time constraint, and forecast an optimum subset of the workers to perform the task based on various constraints which fall within the “mental process” grouping of abstract ideas – that is, identifying and forecasting various items can be computer-implemented.  Thus, Claim 16 recites an abstract idea.
The abstract idea of Claim 16 is not integrated into a practical application, because the only other additional elements recited in Claim 1 are a) the requirement that the method be computer-implemented and b) the limitations specifying that the matrices have values representing relationships between the tools, worker, and taxonomy parameters and specifying that the taxonomy parameters include at least one of a list of parameters, the task include constraints, and the tool requirement comprise a required computer language.  Instructions to apply the abstract idea on generic computer components (i.e. the computer-implemented limitation) do not represent a practical application of the abstract idea (as per MPEP 2106.04(d)).  Further, generally linking the abstract idea to the intended use of analyzing values in a matrix representing relationships between the tools, workers, and specific taxonomy parameters are task requirements are field-of-use limitations, and “generally linking the use of a judicial exception to particular technological environment or field of use,” by MPEP 2106.04(d) cannot integrate the judicial exception into a practical application.  Therefore, Claim 16 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself.  Generally linking the abstract idea to a field of use (e.g. specifying the intended use of the values in the matrices) does not provide an inventive concept (MPEP 2106.05(h); execution on generic computer components cannot provide significantly more than the abstract idea itself (MPEP 2106.05(d)); and there is no nexus between the field-of-use and generic computer components which, when taken in combination, 
Claims 17 and 19, dependent upon Claim 16, only include additional elements which are additional field-of-use limitations (Claim 17: the tools are software development tools; Claim 19: values in the matrices are between 0 and 1).  As per MPEP 2106.04(d),  “generally linking the use of a judicial exception to particular technological environment or field of use,” cannot integrate the judicial exception into a practical application and the claims remain directed to an abstract idea.  Further, generally linking the abstract idea to a field of use (i.e. specifying the intended use of the values in the matrices) does not provide an inventive concept (MPEP 2106.05(h).  The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claim 20, dependent upon Claim 16, recites an additional mathematical process, thus an additional limitation of the abstract idea recited in Claim 16 – wherein the machine learning collective matrix factorization employs sparse group embedding.  As these limitations are still part of the abstract idea, there are no additional elements recited in Claim 20, thus no practical application of the abstract idea is recited and no additional elements which could be significantly more than the abstract idea are recited.  The claim thus remains subject-matter ineligible.
Claim 23, dependent upon Claim 16, only include additional elements which are additional field-of-use limitations (the taxonomy parameter for a tool serves as a common baseline and represents … a level of complexity of learning the tool, etc.).  As per MPEP 2106.04(d) (pg. 55, 2nd-3rd columns) “generally linking the use of a judicial exception to particular technological environment or field of use”) cannot integrate the judicial exception into 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Certa et al., “Multi-objective human resources allocation in R&D projects planning,” in view of Nguyen et al., “Multi-relational Factorization Models for Student Modeling in Intelligent Tutoring Systems,” and further in view of Herbert, US PG Pub 2014/0165027 and Judy, US Patent 8,639,547.
Regarding Claim 1, Certa teaches non-transitory computer-readable storage media including computer-executable instructions configured to cause a system to perform operations (Certa, pg. 3519, 3rd paragraph, “By using the procedure described [i.e. their method] and Lingo 10 software, 50 solutions are found” demonstrates they implement their method on a computer, in which non-transitory computer-readable storage media are inherent) … the operations comprising: identifying multiple workers, multiple [projects/tasks], and multiple taxonomy parameters (Certa, pg. 3507, 1st paragraph, “where                         
                            i
                            =
                            1
                            ,
                            …
                            ,
                            I
                        
                     is the generic project among those in a business portfolio I,                         
                            j
                            =
                            1
                            ,
                            …
                            ,
                            J
                        
                     represents the human resource among those available,                         
                            k
                            =
                            1
                            ,
                            …
                            ,
                            K
                        
                     is a generic skill among those K needed to complete the project set I” where “human resource” denotes worker and “skill” denotes a taxonomy parameter); identifying a … first matrix of values representing relationships between the taxonomy parameters and the [tasks] (Certa, pg. 3507, 2nd paragraph, “every skill has a different importance in reaching the stated goals for the project, so a weight                         
                            
                                
                                    p
                                
                                
                                    k
                                    i
                                
                            
                        
                     is introduced to explain such priority” where the set of all                         
                            
                                
                                    p
                                
                                
                                    k
                                    i
                                
                            
                        
                     is a matrix) …; identifying a … third matrix of values representing relationships between the workers and the taxonomy parameters (Certa, pg. 3507, 4th paragraph, “The generic worker has an initial skill level                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     that represents, for each skill k, the worker’s ability in performing those activities that require k” where the set of all                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     is a matrix) …; identifying a task that includes ... a time constraint (Certa, pg. 3507, 5th paragraph, “The objective function is subject to the following constraints [Eqs. (4) and (5), the amount of time on a task assigned to a worker can’t exceed the worker’s maximum time, and must be non-negative”); identifying a time availability for each of the workers (Certa, pg. 3507, 5th paragraph, “The objective function is subject to the following constraints [Eqs. (4) and (5), the total amount of task time assigned to a worker can’t exceed the worker’s maximum time, and must be non-negative”); employing a convex optimization framework on the … matrices ( Certa, pg. 3511, 1st column, “the multi-objective optimization problem consists of two steps.  In the first, various trade-off solutions best approximating the Pareto-optimal frontier are determined” where “the Pareto-optimal frontier” is a convex hull on the multi-objective solution space) to forecast an optimum subset of workers to perform the task (Certa, pg. 3508, 1st paragraph, “                        
                            
                                
                                    y
                                
                                
                                    j
                                    k
                                    i
                                
                            
                        
                     is a Boolean variable equal to 1 if the human resource j works on project i dispensing skill k”) and to forecast an optimal amount of time that each of the optimum subset of the workers should devote to the task based on the … task, the time constraint of the task, and the time availability for each of the workers (Certa, pg. 3507, “The decision variable                         
                            
                                
                                    x
                                
                                
                                    j
                                    k
                                    i
                                
                            
                        
                     … represents a fraction of the unitary planning time that resource j employs to bring k to the project i” and is determined based on the optimization bounded by the previously described constraints).
The first matrix                         
                            
                                
                                    p
                                
                                
                                    k
                                    i
                                
                            
                        
                     and the third matrix                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     disclosed in Certa are fully-specified.  Therefore, Certa does not teach a partially-full first matrix of values … with each missing value representing one of the [tasks] for which a value of the taxonomy parameter is unknown, nor a partially-full third matrix of values … with each missing value representing one of the taxonomy parameters for which proficiency of the worker is unknown.  Certa is also silent regarding the partially-full second matrix of values representing relationships between the workers and [tasks] with each missing value representing one of the [tasks] for which a skill of the worker is unknown.  Certa thus further does not teach the limitations about fully completing the partially-filled matrices, i.e. employing a machine learning collective matrix factorization framework on the partially-full first, second, and third matrices to forecast the missing values and forecasting worker aptitude. 
Nguyen teaches forecasting worker aptitude (Nguyen, pg. 61, Abstract, 1st paragraph, “predicting student performance”) by identifying a partially-full first matrix of values representing relationships between taxonomy parameters and [tasks] with each missing value representing one of the [tasks] for which a value of the taxonomy parameter is unknown (Nguyen, pg. 63, 1st column, Fig. 5(b), “Task-requires-skill” where “skill” denotes taxonomy parameter; also see pg. 62, 2nd column, 1st paragraph, “The problem now is to predict the values of the relation type between two entity types while taking into account the information in the other relations” i.e. some entries are known, some are unknown, and the task is to complete all the relation matrices); identifying a partially-full second matrix of values representing relationships between the workers and the [tasks] with each missing value representing one of the [tasks] for which a skill of the worker is unknown (Nguyen, pg. 63, 1st column, Fig. 5(a), “Student-performs-task” where, pg. 62, 2nd column, last paragraph, “The first matrix represents student performance on the given tasks” with pg. 62, 1st column, last paragraph, “observed and unobserved student performances” on tasks); identifying a partially-full third matrix of values representing relationships between the workers and the taxonomy parameters with each missing values representing one of the taxonomy parameters for which proficiency of the worker is unknown (Nguyen, pg. 63, 1st column, Fig. 5(c), “Student-hasLearnt-Skill”); employing a machine learning collective factorization framework on the partially-full first, second, and third matrices to forecast the missing values of the partially-full first, second, and third matrices resulting in full first, second, and third matrices (Nguyen, pg. 62, 2nd column, 1st paragraph, “The problem now is to predict the values of the relation type between two entity types, e.g.                         
                            
                                
                                    R
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            E
                                        
                                        
                                            1
                                            r
                                        
                                    
                                    ,
                                    
                                        
                                            E
                                        
                                        
                                            2
                                            r
                                        
                                    
                                    )
                                
                            
                             
                            
                                
                                    r
                                    =
                                    1
                                    .
                                    .
                                    M
                                
                            
                        
                     … Clearly, the multi-relational matrix factorization approach is a suitable choice for this problem”, see pg. 63, 2nd column, Fig. 6 & last paragraph, “Multi-relational Matrix Factorization” for the prediction/forecasting missing values of                         
                            
                                
                                    R
                                
                                
                                    r
                                
                            
                        
                    ), each forecasted value of the full first matrix representing the value of the taxonomy parameter of the [task], each forecasted values of the full second matrix representing an aptitude of the worker to be skilled in the tool, each forecasted value of the full third matrix representing an aptitude of the worker to be proficient in the taxonomy parameter (Nguyen, pg. 63, 1st column, Fig. 5, “Student-Performs-Task, Task-Requires-Skill, Student-hasLearnt-Skill” along with pg. 62, 2nd  column, 1st paragraph, “The problem now is to predict the values of the relation type between two entity types”).  Further, the matrix factorization framework relies upon the first, second, and third full matrices to find each other (Nguyen, pg. 63, 2nd column, last paragraph, “Please not that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multi-relational factorization framework of Nguyen to estimate the task-skill and worker-skill matrices                         
                            
                                
                                    p
                                
                                
                                    k
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     required by Certa – Certa notes that these need to be estimated (Certa, pg. 3507, 4th paragraph, “All parameters                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     are obtained from qualitative judgements” and does not state how                         
                            
                                
                                    p
                                
                                
                                    k
                                    i
                                
                            
                        
                     is determined).  Nguyen provides a quantitative method to estimate these in the common case when not all values are known, i.e. to deal with the “uncertainty associated to qualitative evaluations” (Certa, pg. 3510, 2nd paragraph).  The motivation to use the collective matrix factorization of Nguyen in the invention of Certa is that “matrix factorization is a promising approach for the PSP problem,” (Nguyen, pg. 62, 1st column, 2nd paragraph) i.e. the problem of predicting student/worker performance on a task.
The Certa/Nguyen combination teaches solutions to the problems of assigning tasks to workers, while estimating the workers’ proficiencies at the tasks and at the skills required to perform the tasks, but do not teach that task is equivalent to a tool¸ i.e. that the task includes a tool requirement.  However, Herbert teaches the problem of assigning workers to a particular task that requires particular skill, where the task is “development of a software tool” (Herbert, Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the worker-assignment solution of the Certa/Nguyen combination to the problem of assigning workers to develop a software tool, as per Herbert.  The motivation to do so is that  “The assignment of human resources is a very important phase of the decision making process, especially with respect to R&D projects … in particular … software development” (Certa, pg. 3503, Introduction).
wherein the taxonomy parameters [i.e. skills required to develop a software tool] include … ease of use and abstraction level (Herbert, [0021], “Identification module may identify minimum skills for development of the software tool [i.e.] code complexity … for the software tool to be developed” & [0039], “The various parameters may include proficiency status levels, … types of use case assigned … The type of use case indicates complexity involved” where [0041] indicates that the workers, as well as the tasks, as per [0039], are also evaluated for “complexity”), and the tool requirement comprising a computer language which is requirement to perform the task (Herbert, [0021], “minimum skills for development of the software tool” i.e. to perform the task “include … software architecture skills … includ[ing] details related to code language”) and wherein the taxonomy parameters include at least one parameter that parameterizes the tool requirement of the task (Herbert, [0021], “Identification module may identify minimum skills for development of the software tool”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ease of use or abstraction level /complexity of the project/task/tool requirement and ability of the worker to work on complex projects as a particular skill/taxonomy parameter and a requirement to use a particular computer language to develop the software tool in the Certa/Nguyen/Herbert combination.  The motivation to do so is to match the appropriate workers to an appropriate software tool development task, as per Herbert, [0006], “to assign a developer having the appropriate proficiency status level to the development of the software tool”.
The Certa/Nguyen/Herbert combination has not been shown to teach taxonomy parameters including learning complexity, time to learn, exploration level, or collaboration style.  However, Judy, similarly in the area of determining the suitability of workers to learning complexity (Judy, column 1, lines 62-64, “characteristics that may influence … the capacity to acquire knowledge and skills required for effective work performance”), time to learn (Judy, column 2, line 25, “Experience Requirements – requirements related to previous work activities” & lines 16-17, “capacities that facilitate learning or the more rapid acquisition of knowledge” where “experience” is time spent learning), exploration level (Judy, column 4, lines 40-41, “attributes like … initiative”), and collaboration style (Judy, column 3, lines 1-2, “Work context – … social factors that influence the nature of work” including column 2, lines 3-4, “model of personality types and work environments”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these “worker characteristics” of Judy as skills/attributes/taxonomy parameters in the Certa/Nguyen/Herbert combination.  The motivation to do so is to that these attributes define the “transferability” of workers between jobs/tasks (Judy, column 1, lines 24-27).

Regarding Claim 2, the Certa/Nguyen/Herbert/Judy combination of Claim 1 teaches the non-transitory computer readable medium of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The combination has already been shown to teach wherein the tools are software development tools (Herbert, Abstract, “identify minimum skills for development of a software tool”) and the task is a software development task (Certa, pg. 3503, “The assignment of human resources is a very important phase of the decision making process, especially with respect to R&D projects … in particular … software development”).
4, the Certa/Nguyen/Herbert/Judy combination of Claim 1 teaches the non-transitory computer readable medium of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Certa further teaches wherein the values in the ... first … and third matrices are values between 0 and 1 (Certa, pg. 3507, 2nd paragraph, Eq. (2), the weights                         
                            
                                
                                    p
                                
                                
                                    k
                                    i
                                
                            
                        
                    , identified as the first matrix, sum to 1 and are therefore less than 1 and positive; pg. 3517, Table, 5,                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                    , identified as the third matrix, are values between 0 and 1).   Further, the partially completed second matrix in the Certa/Nguyen/Herbert combination, as already identified by the rejection of Claim 1 as the “Student-Performs-Task” matrix in Nguyen, pg. 63, Fig. 5(a), comprises values between 0 and 1 (Nguyen, pg. 63, 1st column, under Fig. 5, “p is a performance score, e.g.                         
                            p
                            ∈
                            [
                            0
                            .
                            .
                            1
                            ]
                        
                    ”).  These features, including the forecasting method of Nguyen, combine so that the partially full and the full first, second, and third matrices are values between 0 and 1.
Regarding Claim 5, the Certa/Nguyen/Herbert/Judy combination of Claim 1 teaches the non-transitory computer readable medium of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Certa further teaches wherein the optimization is further based on a quality of work constraint that includes a total time to complete the task constrained between a minimum time period and a maximum time period (Certa, pg. 3507, 2nd paragraph, “The decision variable                         
                            
                                
                                    x
                                
                                
                                    j
                                    k
                                    i
                                
                            
                        
                     is continuous and defined in [0,1] range.  It represents a fraction of the unitary planning time …” i.e. the entire project must be completed in the maximum time period of the normalized length 1 “unitary planning time”; Certa, pg. 3507, Eq. (5) is a constraint on the minimum time period which must be greater than zero).
Regarding Claim 6, the Certa/Nguyen/Herbert/Judy combination of Claim 1 teaches the non-transitory computer readable medium of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Certa further teaches wherein the optimization is further based on a worker collaboration constraint that includes having two of the workers who are compatible included in the optimum subset of the workers or that includes having two of the workers that are not compatible not both included in the optimum subset of workers (Certa, pg. 3509, 2nd-to-last paragraph, “A function that takes into account the preference expressed by resources j and l in working together within the same team is formulated here.  This preference is defined by a coefficient                         
                            
                                
                                    α
                                
                                
                                    j
                                    l
                                
                            
                        
                     in the so-called social relationships matrix” where maximizing                         
                            
                                
                                    F
                                
                                
                                    3
                                
                            
                        
                     is a constraint that includes having two compatible workers both included when the coefficient                         
                            
                                
                                    α
                                
                                
                                    j
                                    l
                                
                            
                        
                     is large for the two users).
Regarding Claim 21, the Certa/Nguyen/Herbert/Judy combination of Claim 1 teaches the non-transitory computer readable medium of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The combination has already been shown to teach wherein the taxonomy parameter for a tool serves as a common baseline for parameterizing the tool across all workers (Nguyen, pg. 3, Fig. 5c, the taxonomy parameter/“skill” parameterizes across all workers/“students” where the taxonomy parameter represents a tool, for example a computer programming language, as in Herbert, [0021]) and represents at least one of … a level of complexity involved in the use of the tool once the tool has been learned (Herbert, [0021], “software architecture skill … include details related to … code complexity” & [0039], “complexity”).
Claims 8-13 recite the method for forecasting worker aptitude that the “operations” of the non-transitory computer-readable storage medium of Claims 1-6, respectively, cause a system to perform, and thus are rejected for reasons set forth in the rejections of Claims 1-6, respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Certa, in view of Nguyen, Herbert and Judy, and further in view of Braksator, US PG Pub 2017/0093872 (with an effective filing date of 9/24/2015).
Regarding Claim 7, the Certa/Nguyen/Herbert/Judy combination of Claim 1 teaches the non-transitory computer-readable storage media of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The combination is silent with regards to granting access to hardware and/or software resources associated with the task to each of the optimum set of workers, but Braksator teaches granting access to hardware and/or software resources associated with [a] task to each of a given set or workers (Braksator, [0005], “Provisioning is the process that IAM systems use to grant users access to the digital resources within the enterprise for which a given user is entitled, often due to the role of the user within the enterprise, or a group of users to which the user belongs”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the workers assigned by the Certa/Nguyen/Herbert combination to access digital resources in order to accomplish the given task.  The motivation to do so is “to manage risks and maintain compliance with regulations and policies by administering, securing, and monitoring identities and their access to applications, information, and systems [and] to determine who should have access to what resources and who should not” (Braksator, [0004]), i.e. to only grant access to the people who should have access.
Claim 14 recites the method for forecasting worker aptitude that the “operations” of the non-transitory computer-readable storage medium of Claim 7 cause a system to perform, and thus is rejected for reasons set forth in the rejection of Claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Certa, in view of Nguyen, Herbert and Judy, and further in view of Klami et al, “Group-sparse Embeddings in Collective Matrix Factorization.”
Regarding Claim 15, the Certa/Nguyen/Herbert/Judy combination of Claim 8 teaches the method of Claim 8 (and thus the rejection of Claim 8 is incorporated).  The combination does not teach, but Klami teaches, wherein the machine learning collective matrix factorization framework employs sparse group embedding (Klami, title, “Group-sparse Embeddings in Collective Matrix Factorization”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the group-matrix factorization (of Nguyen in the Certa/Nguyen/Herbert combination of Claim 8) by the sparse group embedding method of Klami.  The motivation to do so is that “the existing solutions [for collective matrix factorization] break down when the individual matrices have low-rank structure not shared with others … [this] novel CMF solution allows each of the matrices to have a separate low rank structure [and] is efficient for sparse matrices involving missing data” (Klami, pg. 1, Abstract).

Claims 16-17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Herbert and further in view of Certa and Judy.
Regarding Claim 16, Nguyen teaches a computer-implemented method (Nguyen implies their methods are performed on a computer, see pg. 61, Abstract, “large real world datasets” & pg. 62, 1st column, 2nd paragraph, another method “requires intensive computer memory” in comparison to their method) for forecasting worker aptitude forecasting worker aptitude (Nguyen, pg. 61, Abstract, 1st paragraph, “predicting student performance”) by identifying multiple workers, multiple [tasks], and multiple taxonomy parameters (Nguyen, pg. 63, 1st column, Fig. 5, where “students” denotes workers, “Tasks” denotes [tasks], and “Skills” denotes taxonomy parameters); identifying a partially-full first matrix of values representing relationships between taxonomy parameters and [tasks] with each missing value representing one of the [tasks] for which a value of the taxonomy parameter is unknown (Nguyen, pg. 63, 1st column, Fig. 5(b), “Task-requires-skill” where “skill” denotes taxonomy parameter; also see pg. 62, 2nd column, 1st paragraph, “The problem now is to predict the values of the relation type between two entity types while taking into account the information in the other relations” i.e. some entries are known, some are unknown, and the task is to complete all the relation matrices); identifying a partially-full second matrix of values representing relationships between the workers and the [tasks] with each missing value representing one of the [tasks] for which a skill of the worker is unknown (Nguyen, pg. 63, 1st column, Fig. 5(a), “Student-performs-task” where, pg. 62, 2nd column, last paragraph, “The first matrix represents student performance on the given tasks” with pg. 62, 1st column, last paragraph, “observed and unobserved student performances” on tasks); identifying a partially-full third matrix of values representing relationships between the workers and the taxonomy parameters with each missing values representing one of the taxonomy parameters for which proficiency of the worker is unknown (Nguyen, pg. 63, 1st column, Fig. 5(c), “Student-hasLearnt-Skill”); employing a machine learning collective factorization framework on the partially-full first, second, and third matrices to forecast the missing values of the partially-full first, second, and third matrices resulting in full first, second, and third matrices (Nguyen, pg. 62, 2nd column, 1st paragraph, “The problem now is to predict the values of the relation type between two entity types, e.g.                         
                            
                                
                                    R
                                
                                
                                    r
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            E
                                        
                                        
                                            1
                                            r
                                        
                                    
                                    ,
                                    
                                        
                                            E
                                        
                                        
                                            2
                                            r
                                        
                                    
                                    )
                                
                            
                             
                            
                                
                                    r
                                    =
                                    1
                                    .
                                    .
                                    M
                                
                            
                        
                     … , see pg. 63, 2nd column, Fig. 6 & last paragraph, “Multi-relational Matrix Factorization” for the prediction/forecasting missing values of                         
                            
                                
                                    R
                                
                                
                                    r
                                
                            
                        
                    ) each forecasted value of the full first matrix representing the value of the taxonomy parameter of the [task], each forecasted values of the full second matrix representing an aptitude of the worker to be skilled in the tool, each forecasted value of the full third matrix representing an aptitude of the worker to be proficient in the taxonomy parameter (Nguyen, pg. 63, 1st column, Fig. 5, “Student-Performs-Task, Task-Requires-Skill, Student-hasLearnt-Skill” along with pg. 62, 2nd  column, 1st paragraph, “The problem now is to predict the values of the relation type between two entity types”).
Nguyen teaches solutions to the problems of estimating workers’ proficiencies at tasks and at the skills required to perform the tasks, but do not teach that task is equivalent to a tool, thus does not teach identifying a task that includes a tool requirement. However, Herbert teaches the problem of assigning workers to a particular task that requires particular skill, where the task is “development of a software tool” (Herbert, Abstract) and also the tool requirement comprising a computer language which is required to perform the task (Herbert, [0021], “minimum skills for development of the software tool” i.e. to perform the task “include … software architecture skills … includ[ing] details related to code language”) and wherein the taxonomy parameters include at least one parameter that parameterizes the tool requirement of the task (Herbert, [0021], “Identification module may identify minimum skills for development of the software tool”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the skill estimation framework of Nguyen combination to the problem of estimating workers’ capabilities regarding developing a software tool, as per Herbert, that requires using computer languages.  The motivation to do so is that “software firms and the like … use human resources for the execution of a project. These institutions may want differently skilled human resources for the project” (Herbert, [0002]) and it would be important “to determine a proficiency status level appropriate to complete the development of [a] software tool” (Herbert, [003]), as Nguyen can provide.
Herbert further teaches wherein the taxonomy parameters [i.e. skills required to develop a software tool] include  ease of use and abstraction level (Herbert, [0021], “Identification module may identify minimum skills for development of the software tool [i.e.] code complexity … for the software tool to be developed” & [0039], “The various parameters may include proficiency status levels, … types of use case assigned … The type of use case indicates complexity involved” where [0041] indicates that the workers, as well as the tasks, as per [0039], are also evaluated for “complexity”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ease of use and abstraction level /complexity of the project and ability of the worker to work on complex projects as a particular skill/taxonomy parameter in the Nguyen/Herbert combination.  The motivation to do so is to match the appropriate workers to an appropriate software tool development task, as per Herbert, [0006], “to assign a developer having the appropriate proficiency status level to the development of the software tool”.
The Nguyen/Herbert combination teaches how to estimate missing values in the worker/taxonomy/tool matrices, but does not how to use those missing values to assign workers to tasks, and thus does not teach, but Certa teaches identifying a task that includes ... a time constraint (Certa, pg. 3507, 5th paragraph, “The objective function is subject to the following constraints [Eqs. (4) and (5), the amount of time on a task assigned to a worker can’t exceed the forecast an optimum subset of the workers to perform the task based on the tool requirement of the task, the time constraint of the task, and time availability for each of the workers  (Certa, pg. 3507, “The decision variable                         
                            
                                
                                    x
                                
                                
                                    j
                                    k
                                    i
                                
                            
                        
                     … represents a fraction of the unitary planning time that resource j employs to bring the skill k to the project i” and is determined based on the optimization bounded by the previously described constraints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Nguyen/Herbert framework to predict missing values in order to perform resource planning for a task, as does Certa.  The motivation to do so is to use the parameters estimated in Nguyen/Herbert “to select the best compromise with regards to the considered objectives” “considering individual workers as entities having different knowledge, experience, and ability” (Certa, pg. 3503, Abstract), i.e. to use the data to assign workers to tasks to accomplish the tasks in the “best” most efficient manner.
The Nguyen/Herbert/Certa combination has not been shown to teach taxonomy parameters including learning complexity, time to learn, exploration level, or collaboration style.  However, Judy, similarly in the area of determining the suitability of workers to jobs/tasks, teaches that characteristics of works and jobs to be evaluated (Judy, Abstract, “relative requirements of Abilities, Skills, Knowledge, and other relevant attributes of occupations”) include learning complexity (Judy, column 1, lines 62-64, “characteristics that may influence … the capacity to acquire knowledge and skills required for effective work performance”), time to learn (Judy, column 2, line 25, “Experience Requirements – requirements related to previous work activities” & lines 16-17, “capacities that facilitate learning or the more rapid acquisition of knowledge” where “experience” is time spent learning), exploration level (Judy, column 4, lines 40-41, “attributes like … initiative”), and collaboration style (Judy, column 3, lines 1-2, “Work context – … social factors that influence the nature of work” including column 2, lines 3-4, “model of personality types and work environments”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these “worker characteristics” of Judy as skills/attributes/taxonomy parameters in the Certa/Nguyen/Herbert combination.  The motivation to do so is to that these attributes define the “transferability” of workers between jobs/tasks (Judy, column 1, lines 24-27).

Regarding Claim 17, the Nguyen/Herbert/Certa/Judy combination of Claim 16 teaches the computer implemented method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  The combination has already been shown to teach, through Herbert, wherein the tools are software development tools (Herbert, Abstract, “identify minimum skills for the development of a software tool”).
Regarding Claim 19, the Nguyen/Herbert/Certa/Judy combination of Claim 16 teaches the computer-implemented method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Nguyen further teaches wherein the values in the partially full and the full first [and] second … matrices are values between 0 and 1 (Nguyen, pg. 63, 1st column, Fig. 5(b) and 5(a), “p is a performance score, e.g.                         
                            p
                            ∈
                            [
                            0
                            .
                            .
                            1
                            ]
                        
                    ”  & pg. 62, 2nd column, last paragraph, “the second matrix represents whether the task requires the skill”).  Nguyen does not teach wherein the values in the partially full and the full third matrix are values between 0 and 1 (see Nguyen, pg. 63, Fig. 5(c), the values can be greater than 1 because of the way they are defined).  However, Certa teaches this limitation (Certa, pg. 3507, 4th paragraph, “The generic                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     that represents, for each skill k, the worker’s ability in performing those activities that require k” where the set of all                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     is a matrix, see pg. 3517, Table 5, which represents the worker-skill relationship).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to represent a worker’s capability in a skill/taxonomy parameter as a value between zero and one, as per Certa, rather than as the number of times the worker has performed that skill, as in Nguyen, i.e. replacing elements of the matrix of Nguyen with qualitative evaluation values such as those of Certa.  The motivation to do so is to allow the method of Certa in evaluating some                         
                            
                                
                                    c
                                
                                
                                    j
                                    k
                                
                            
                        
                     parameters to be used, which can deal with “the uncertainty associated to qualitative evaluations” (Certa, pg. 3510, 2nd paragraph).
Regarding Claim 23, the Certa/Nguyen/Herbert/Judy combination of Claim 6 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  The combination has already been shown to teach wherein the taxonomy parameter for a tool serves as a common baseline for parameterizing the tool across all workers (Nguyen, pg. 3, Fig. 5c, the taxonomy parameter/“skill” parameterizes across all workers/“students” where the taxonomy parameter represents a tool, for example a computer programming language, as in Herbert, [0021]) and represents at least one of … a level of complexity involved in the use of the tool once the tool has been learned (Herbert, [0021], “software architecture skill … include details related to … code complexity” & [0039], “complexity”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen, in view of Herbert, Certa and Judy, and further in view of  Klami.
20, the Nguyen/Herbert/Certa combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  The combination does not teach, but Klami teaches, wherein the machine learning collective matrix factorization framework employs sparse group embedding (Klami, title, “Group-sparse Embeddings in Collective Matrix Factorization”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the group-matrix factorization of Nguyen by the sparse group embedding method of Klami.  The motivation to do so is that “the existing solutions [for collective matrix factorization] break down when the individual matrices have low-rank structure not shared with others … [this] novel CMF solution allows each of the matrices to have a separate low rank structure [and] is efficient for sparse matrices involving missing data” (Klami, pg. 1, Abstract).
Response to Arguments
Applicant’s arguments filed September 23rd, 2021 have been fully considered, but are not fully persuasive.
Applicant’s amendments has caused the withdrawal of the Duplicate Claims Warning of the previous Office Action.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections of the previous office action, as directed towards an abstract idea without significantly more, have been fully considered, but are not persuasive.
Applicant argues that the claims of the recited invention integrate any abstract idea into a practical application via a “technical improvement” as per McRO.  However, the claims of McRO allow a processor to perform a function that previously had to be performed by hand by innovative techniques (using weights).  The claimed invention merely uses a computer as a tool 
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the previous office action have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, new reference Judy teaches the remaining taxonomy parameters required by the amended claim language.
Applicant’s arguments regarding independent Claims 8 and 16, as well as all dependent claims, rely upon the same arguments presented with respect to Claim 1, and are thus also unpersuasive.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN M SMITH/Primary Examiner, Art Unit 2122